Plaintiff in error seeks the revision of a judgment of the county court of Cameron county dismissing a case of forcible entry and detainer appealed to said court from the justice's court of precinct No. 2 of said county, and awarding judgment against plaintiff in error and the bondsmen on his appeal bond in favor of the officers of the court for all costs incurred upon the appeal. The judgment of the county court finally disposed of the cause and did not award damages in an amount exceeding $100. No appeal is permitted from such a judgment. Article 3962, R.S. 1911; Yarbrough v. Jenkins, 3 Willson, Civ.Cas.Ct.App. § 464; Allen v. Hall, 25 Tex. Civ. App. 178, 60 S.W. 586; Lane v. Jack,25 Tex. Civ. App. 496, 61 S.W. 422; Stein v. Stely, 32 S.W. 861; Kerlin v. Bassett, 152 S.W. 526.
As the judgment is final, this court has no jurisdiction of the writ of error proceeding, and the same is dismissed.